Citation Nr: 0335002	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  96-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disability, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical 
records from the VA Medical Center in 
San Juan, Puerto Rico during the 
period from July 1997 to the present 
for any treatment for 
neuropsychiatric disorders, including 
PTSD.  Please obtain the following 
types of records:  any and all 
inpatient and outpatient treatment 
records, and mental hygiene records 
to include any and all records of 
individual and group therapy.

2.  The veteran is seeking service 
connection for PTSD, and has 
identified the witnessing of a scud 
attack on buildings or barracks near 
where his unit was stationed in 
Bahrain.  Send a development letter 
asking the veteran to give a 
comprehensive statement about this 
and other averred stressors.  Ask the 
veteran to comment specifically on 
the scud missile attack, and to 
identify as many details as possible, 
including the date and time, the 
precise location, the unit with which 
he was stationed, the buildings in 
which the soldiers were staying, and 
the unit that was hit.  
Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the 
persons, places, and events involved 
as possible, so as to enable the 
service department to verify the 
identified stressors.
Please give the veteran the 
opportunity to obtain statements from 
witnesses who can verify these events 
and his presence and participation in 
them.

3.  Contact the appropriate State or 
Federal agency and obtain service 
personnel records, the veteran's 
"201file" for his period of active 
service on recall from January 1991 
through April 1991.  The desired 
records relate to a period of active 
duty on recall performed in the U.S. 
Army/U.S. Army Reserve during the 
period from January 1991 through 
April 1991.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

4.  The veteran had active duty 
during a period of recall in the U.S. 
Army/U.S. Army Reserve from January 
1991 through April 1991.  The veteran 
states that he was treated for a 
psychiatric disorder.  Contact the 
National Personnel Records Center 
(NPRC), or any other appropriate 
agency, and obtain all service 
medical records.  In particular, 
please request hospital records from 
any and all medical and/or mental 
health facilities associated with 
Fort Bragg.  Please obtain any and 
all inpatient and outpatient 
treatment records, and mental hygiene 
records including all records of 
individual or group therapy.  If no 
service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

5.  The veteran had active duty 
during a period of recall in the U.S. 
Army/U.S. Army Reserve from January 
1991 through April 1991.  The veteran 
states that he was assigned as a 
dental tech to 257th Dental 
Detachment, 44th BDE (257th MED DET 44 
BDE SA), stationed in Bahrain.  He 
avers that while he was there, a scud 
missile exploded near the site, 
destroying buildings (barracks) and 
killing more than 27 soldiers.  
Contact the NPRC, or any other 
appropriate agency, and obtain the 
following service records:  unit 
histories for the time period from 
January to March 1991, and from April 
to June 1991 for 257th Dental 
Detachment, 44th BDE (257th MED DET 44 
BDE SA); morning reports from January 
to March 1991 and from April to June 
1991.  If these records cannot be 
found, or if they have been 
destroyed, ask for specific 
confirmation of that fact.

6.  This veteran is seeking service 
connection for PTSD.  Prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate 
the veteran's alleged in-service 
stressors.  The veteran served in 
257th Dental Detachment, 44th BDE 
(257th MED DET 44 BDE SA).  Provide 
USASCRUR with a description of the 
alleged stressors identified by the 
veteran, including any additional 
details the veteran provides in 
response to your request.  However, 
if the veteran does not respond to 
your request for further information, 
please provide the following 
information to USASCRUR:
The witnessing of a scud strike on 
buildings (barracks) in Bahrain, near 
where the veteran was stationed with 
257th Dental Detachment, 44th BDE 
(257th MED DET 44 BDE SA).  More than 
27 died.  He and others with the 
medical unit collected body parts and 
treated the wounded.
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The veteran's stressor 
statements are identified in the 
claims file with fluorescent yellow 
stickies on the bottom of the pages.

7.  When the above development has 
been completed, make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded the appropriate examination 
to determine the nature, extent, and 
etiology of any acquired 
neuropsychiatric disorder, to include 
PTSD.  All indicated tests and 
studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the 
examiner for review.  The examiner 
should address the following matters:
Summarize the medical history, 
including the onset and course, of 
the veteran's neuropsychiatric 
disabilities, to include PTSD.
Describe any current symptoms and 
manifestations attributed to his 
neuropsychiatric disabilities, to 
include PTSD.
Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability.  In making these 
opinions, the examiner is referred to 
the following:
VA treatment records showing 
complaints of and treatment for 
depression and anxiety dated as early 
as October 1991.
VA treatment records dated in April 
1998 showing a diagnosis of PTSD 
(this record is marked with a pink 
sticky on the bottom of the page).

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





